DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on 9/21/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kikitsu et al (US 2020/0243457).
Re claim 1, Kikitsu et al disclose an electromagnetic wave attenuator (10), comprising: 
a first structure body including 
a first member including a first magnetic layer (15) and a first nonmagnetic layer (12), the first magnetic layer and the first nonmagnetic layer being alternately provided in a first direction, the first nonmagnetic layer being conductive [0028], the first direction being a stacking direction (Fig 1a), 
a second member including a second magnetic layer (11) and a second nonmagnetic layer (12), the second magnetic layer and the second nonmagnetic layer being alternately provided in the first direction, the second nonmagnetic layer being conductive [0028] (Fig 1a), and 
a third member including a third nonmagnetic layer (12), the third nonmagnetic layer being conductive [0028], a direction from the third member toward the first member being along the first direction, a direction from the third member toward the second member being along the first direction, a first magnetic layer thickness (t5) being greater (thicker) than a second magnetic layer thickness (t1)[0037], the first magnetic layer thickness being a thickness along the first direction of the first magnetic layer, the second magnetic layer thickness being a thickness along the first direction of the second magnetic layer (Fig 1a).
re claim 2, wherein a crystallinity of at least a portion of the first magnetic layer is greater than a crystallinity of at least a portion of the second magnetic layer [0059].
Re claim 3, wherein the at least a portion of the first magnetic layer is a crystal [0059], and the at least a portion of the second magnetic layer is amorphous [0088].
Re claim 4, wherein the first magnetic layer thickness is not less than 80 nm and not more than 400 nm, and the second magnetic layer thickness is not less than 10 nm but less than 80 nm [0037].
Re claim 5, wherein a thickness (t2) of the first nonmagnetic layer is not more than 10 nm, and a thickness of the second nonmagnetic layer is not more than 10 nm [0036].
Re claim 6, wherein at least one of the first nonmagnetic layer or the second nonmagnetic layer includes at least one selected from the group consisting of Ta, Cr, and Ti [0171].
Re claim 7, wherein at least one of the first magnetic layer or the second magnetic layer includes Ni, Fe, Cu, and Mo [0167].
Re claim 10, wherein the third nonmagnetic layer includes Cu [0089].
Re claim 11, wherein the third member further includes a third magnetic layer (11), and a direction from the third magnetic layer toward the third nonmagnetic layer is along the first direction (Fig 1a).
Re claim 12, further comprising: a second structure body, a direction from the second structure body toward the first structure body being along the first direction (Fig 1a), the second structure body including Fe and at least one of Cr or Ni [0088][0089].
Re claim 13, further comprising: a third structure body, the first structure body being between the second structure body and the third structure body in the first direction (Fig 1a), the third structure body including Fe and at least one of Cr or Ni [0088][0089].
Re claim 14, Kikitsu et al disclose an electronic device, comprising: the electromagnetic wave attenuator (10); and an electronic element (51)(Fig 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikitsu et al (US 2020/0243457).
The teaching as discussed above does not disclose wherein a composition ratio of Ni in the first magnetic layer is not less than 0.9 times and not more than 1.1 times a composition ratio of Ni in the second magnetic layer, and a composition ratio of Fe in the first magnetic layer is not less than 0.9 times and not more than 1.1 times a composition ratio of Fe in the second magnetic layer (re claim 8), wherein a composition of the first magnetic layer is substantially the same as a composition of the second magnetic layer (re claim 9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the composition ratio of Ni and the composition ratio of Fe and the composition of the first and second magnetic layer are the same for enhancing wave attenuator, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847